FILED
                             NOT FOR PUBLICATION                            JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FABIO ORLANDO CRUZ TORRES,                       No. 11-72805
a.k.a. Orlando Flabio Cruz, a.k.a. Flabio
Nino,                                            Agency No. A200-709-702

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Fabio Orlando Cruz Torres, a native and citizen of Colombia, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from the decision of an immigration judge (“IJ”) denying his motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continue his removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo whether the BIA applied the correct legal criteria.

Kawashima v. Holder, 615 F.3d 1043, 1057 n.8 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      The BIA applied the correct legal criteria in affirming the IJ’s denial of Cruz

Torres’s motion to continue, where the BIA invoked the applicable “good cause”

legal standard and cited pertinent legal authorities. See Mendez-Castro v.

Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (concluding that “the IJ applied the

correct legal standard” where “the IJ expressly cited and applied [relevant case

law] in rendering its decision, which is all our review requires”).

      We lack jurisdiction to review Cruz Torres’s contention that the agency

abused its discretion by denying his motion to continue, because Cruz Torres does

not challenge the BIA’s determination that his conviction under California Heath

and Safety Code § 11350(a) is a controlled-substance violation that renders him

inadmissible under 8 U.S.C. § 1182(a)(2)(A)(i)(II). See 8 U.S.C. § 1252(a)(2)(C)-

(D) (limiting the court’s jurisdiction to constitutional claims and questions of law

in cases involving petitioners who are inadmissible under 8 U.S.C. § 1182(a)(2)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-72805